
	

113 HR 1279 IH: United States-Korea Free Trade Agreement Fairness Act of 2013
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1279
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Mr. Faleomavaega (for
			 himself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize the Secretary of State to issue up to 10,500
		  E–3 visas per year to nationals of the Republic of Korea
		  (South).
	
	
		1.Short titleThis Act may be cited as the
			 United States-Korea Free Trade
			 Agreement Fairness Act of 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)Although it was
			 not formally a part of the United States-Australia Free Trade Agreement, the
			 E–3 visa category was created for up to 10,500 Australian nationals per year in
			 the aftermath of the ratification of that agreement.
			(2)The Republic of
			 Korea has been a critical treaty ally and trading partner of the United States
			 for the past 60 years.
			(3)Ever since the
			 signing of the 1882 Treaty of Peace, Amity, Commerce, and Navigation between
			 the Kingdom of Chosun (Korea) and the United States, the two countries have
			 stood at the forefront in the promotion of freedom, democracy, peace,
			 stability, and human rights.
			(4)With the
			 unwavering commitment and support of the United States, the Republic of Korea
			 has undergone a remarkable economic and political transformation, rising from
			 poverty to become the 11th largest economy in the world and a thriving,
			 multiparty democracy.
			(5)The alliance
			 between the United States and the Republic of Korea has been forged in blood
			 and further advanced by struggles against common adversaries in the Korean
			 peninsula, Vietnam, Iraq, and Afghanistan.
			(6)The Republic of
			 Korea ranked, as of December 2012, as the 7th largest trading partner of the
			 United States.
			(7)The United States
			 and the Republic of Korea signed the United States-Korea Free Trade Agreement
			 on June 30, 2007, and that agreement was entered into force on March 15,
			 2012.
			(8)There are deep
			 cultural and personal ties between the people of the United States and the
			 people of the Republic of Korea, as exemplified by the large flow of visitors
			 and exchanges each year, enhanced by adoption of the Visa Waiver Program
			 (VWP).
			(9)The almost
			 2,000,000 members of the Korean-American community have made significant
			 contributions to the commercial, academic, professional, medical, scientific,
			 engineering, educational, military, artistic, musical, and athletic development
			 of the United States.
			(10)Immigration from
			 the Republic of Korea has been an important part of the history, identity, and
			 culture of the United States.
			(11)The Republic of
			 Korea continues to be a vital strategic ally, trade partner and friend to the
			 United States.
			3.E-visa
			 reform
			(a)DefinitionSection
			 101(a)(15)(E)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(E)(iii)) is amended by inserting , or solely to perform
			 services as an employee who meets the requirements under section 203(c)(2) if
			 the alien is a national of the Republic of Korea after
			 Australia.
			(b)Numerical
			 limitationSection 214(g)(11)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1184(g)(11)(B)) is amended by inserting for
			 each of the nationalities identified under section 101(a)(15)(E)(iii)
			 before the period at the end.
			
